DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 8 are pending for examination.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant does not provide a certified English translation of the foreign priority application.  Therefore, the applicant cannot benefit of foreign priority under 35 U.S.C. 119(a)-(d).  The effective filing date of the current application is October 300th, 2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: the claim 1 relates to a method claim.  It falls into one of four statutory categories of invention.  Since the claim 1 falls into one or four statutory categories of invention, steps 2A and 2B of the Supreme Court’s Alice/Mayo test are determined.
Step 2A:
Prong One: Steps “libraries of dynamic mathematical models of technical security equipment, engineering security means, intruders and security service are created, the model of the facility to be guarded is created, in the territory of the facility to be guarded elements of technical security equipment and engineering security means are created, security service dynamic mathematical model is set, threat dynamic mathematical model is created, within the scope of which intruders dynamic mathematical models are set, simulation is carried out, and then facility vulnerability estimate is created” recite an abstract idea of mathematic concepts and mental process in the 2019 PEG. 

-   Prong II: steps “created, set, and carried out” are additional elements that do not                 integrate the exception into a practical application of the exception; it does not improve the functioning of a computer, or to any other technology. See MPEP 2106.05(a).  


Therefore, the claim directs to an abstract idea and qualifies as eligible subject matter under USC 35 101. 

As to claims 2 – 8, they are dependent claim of claim 1.  They do not remedy the deficiencies of claim 1.  Therefore, they are rejected for the same reason as its independent claim above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belyaeva, (“EP 1669 912 A1” in translated version).

As to claim 1, Belyaeva teaches the method of computer-aided design and analysis of physical protection systems and the whole safety systems, wherein libraries of dynamic mathematical models (“mathematical models” abstract and para. 0033) of technical security equipment (“…equipment of physical protection…” para. 0021), engineering security means (“engineering security” para. 0021), intruders and security service are created (“intrusion risk zones at the protected facility…” para. 0021), the model of the facility to be guarded is created (“…the protected facility…” para. 0021), in the territory of the facility to be guarded elements of technical security equipment (“…facility providing building with use of a computer of a model of the protected facility, choosing types and a number of sensors of the system taking into account probable security threats of the facility, placing the system sensors in the
model in space of the protected facility” para. 0014) and engineering security means are created, security service dynamic mathematical model is set (“designing an integrated security system for a facility providing a high reliable estimation of level of
safety and function quality of the designed system in dynamic conditions” para. 0013), threat dynamic mathematical model is created (“…computer of a model of the
protected facility, choosing types and a number of sensors of the system taking into account probable security threats of the facility” para. 0014), within the scope of which intruders dynamic mathematical models are set, simulation is carried out, and then facility vulnerability estimate is created (figure 1 shows step of “worse than prescribed estimation”).

  
As to claim 2, Belyaeva teaches the method according to claim 1, wherein after facility vulnerability estimate dynamic mathematical models of technical security equipment, engineering security means and security service are updated (“…testing of the model functioning, analysis of the results and modification of the
model are preferably made” para. 0032).  

As to claim 3, Belyaeva teaches the method according to claim 1, wherein plan project is exported to the elements of the design documentation (“…building with use of a computer of a model of the protected facility…” para. 0014).  

As to claim 4, Belyaeva teaches the method according to claim 1, wherein mathematical models of the specific areas and infrastructure are additionally created (…modification of the model are preferably made”. Para. 0032).  

As to claim 8, Belyaeva teaches method according to claim 1, wherein actual operating element of technical security equipment, engineering security mean, intruder and security service can be used as a dynamic mathematical model of technical security equipment, engineering security mean, intruder and security service within the method (abstract, para. 0013, 0014, 0021, and 0033).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaeva (“EP 1669 912 A1” in translated version) in view of Ohori et al., (US PUB 2017/0220714).

As to claim 5, Belyaeva teaches the method according to claim 1, Belyaeva does not but Ohori teach wherein for it the expert trajectory of intruder motion is taken into account (“…calculating a movement route of the intruder agent in the model on the basis of identified information of the intruder agent, wherein the identified information of the intruder agent includes information of security guard deployment in the model and information of past security guard deployment in the model” para. 0008).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Belyaeva by adopt the teachings of Ohori because Ohori would 

As to claim 6, Belyaeva teaches the method according to claim 1, Belyaeva does not but Ohori teach wherein for it the expert trajectory of security service motion is taken into account (“…evaluate a security plan when the evaluation of the security plan is to be made on the basis of a mathematical approach or the subjective perspective of an expert” para. 0044).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Belyaeva by adopt the teachings of Ohori because Ohori would simulate intruder activities and motions for expert to identify intruder information (para. 0044).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Belyaeva (“EP 1669 912 A1” in translated version) in view of Doumi et al., (US PUB 2009/0153326).

As to claim 7, Belyaeva teaches the method according to claim 1, Belyaeva does not but Doumi teaches wherein for it the random trajectory of intruder motion is taken into account (“…surveillance system may include a plurality of potential intruder locations 116 distributed in another arrangement within the monitored area 102, such as .  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Belyaeva by adopt the teachings of Doumi because Doumi would simulate a plurality of intruders and situations to detect all intruders including random or potential intruders (para. 0017 and 0036).

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Sheymov, (US PUB 2005/0172155), discloses a method of intrusion detection method (figures 1 – 7).
Thomas, (US PUB 2003/0061327), discloses a method for evaluation in a collaboration security assurance system (figures 1 – 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194